Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on December 2, 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview FRANCESCO SARDONE (Reg. No. 47,918) on December 16, 2021.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIMS
	In claim 1 line 2 after the term “utilizing” insert the phrase - -a processing unit in communication with- -;

	In claim 1 line 11 before the phrase “detecting potential” insert the phrase - -the processing unit- -;

In claim 16 line 2 after the term “utilizing” insert the phrase - -a processing unit in communication with- -; 

	In claim 16 line 12 before the phrase “detecting potential” insert the phrase - -the processing unit- -;

In claim 17 line 2 after the term “utilizing” insert the phrase - -a processing unit in communication with- -; and

	In claim 17 line 8 before the phrase “detecting potential” insert the phrase - -the processing unit- -.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed method and apparatus drawn to operating a surgical stapler comprising an anvil assembly and shell assembly including splines (respectively) as claimed, wherein the anvil assembly is in communication with a processor that detect a potential spline crash of an anvil spline of the anvil assembly with a shell spline of the shell assembly before oscillating an anvil retainer in a first oscillation pattern for the purpose of more reliably approximating an anvil assembly relative to a shell assembly during operation of a surgical/stapling device.
The prior art is found to disclose anvil and shell assemblies having splines as claimed, but is not found to disclose nor suggest a processor configured to detect a potential crash as claimed.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199

Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
December 16, 2021